DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, drawn to an apparatus, in the reply filed on 03/25/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1 recites in line 3, “the surface be processed” this should read “the surface to be processed”.  Appropriate correction is required.
The remaining claims are included for their dependence from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in line 12-13 “an includes a base material on which a groove a grid shape, a radial shape, a concentric shape, or a shape composed thereof is formed on the processing surface” (emphasis added). It is unclear if applicant intended to include a comma after groove such that it is a member of the Markush group of structures formed on the processing surface or if applicant intended to recite “a groove in” and then recite a Markush group of shapes of the groove. Consistent with the instant specification [0011] which recites a similar sentence but include the “in”, the claim is being interpreted as inclusive of “a base material on which a groove in a grid shape, a radial shape, a concentric shape, or a shape composed thereof is formed on the processing surface”. Applicant is kindly requested to amend the claims to clarify this limitation.
Regarding claim 1 and 8, in claim 1, line 11-14, the claim recites “the catalyst processing member has a processing surface opposed to the surface to be processed of the substrate, and includes a base material on which a groove in a grid shape, a radial shape, a concentric shape, or a shape composed thereof is formed on the processing surface and the catalyst held on the processing surface”. This defines that catalyst processing member as having a processing surface and including a base material on which a groove of the listed shapes is formed on the processing surface and the catalyst is held on the processing surface. The limitation is unclear because it is unclear if the processing surface is a surface of the base material or otherwise includes the base material such that there is antecedent basis for “the processing surface of the base material” (claim 1 line 15 and claim 8 line 2-3) or if the limitation is directed to a processing surface that is a structure (e.g. layer conformally formed on the base material such that grooves in the base material also result in grooves in the processing surface formed on the base material) separate from the base material such that there is not sufficient antecedent basis for “the processing surface of the base material” (claim 1 line 15 and claim 8 line 2-3). Consistent with the instant specification [0017-0018], the limitation is interpreted as inclusive of the processing surface is a surface of the base material or otherwise includes the base material such that there is antecedent basis for “the processing surface of the base material” (claim 1 line 15 and claim 8 line 2-3). Applicant is kindly requested to consider amending the  limitation of lines 11-14 to reflect the language of [0017-0018] such as indicating the catalyst processing member includes a base material having a processing surface opposed to the surface to be processed of the wafer and that this processing surface has the groove formed thereon and then that the catalyst is held on the processing surface.
Claim 4 recites the limitation "the first catalyst" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits and consistent with the instant specification, “the first catalyst” is interpreted inclusive of referring to “a catalyst” in line 2 of claim 4. Applicant is kindly requested to amend the claim in line 2 to refer to “a first catalyst” consistent with the use of “a second catalyst” in the same line and with the first of “a first catalyst” and “a second catalyst” in claim 5-7.
The remaining claims are included for their dependence from a claim above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressing mechanism” in claim 1-8  interpreted as an air cylinder (50-12), an electropneumatic regulator (50-18a), a precision regulator (50-18b), and a PID controller (50-15) [0032] and equivalents thereof.
“relative motion mechanism” in claim 1-8 interpreted as a rotation drive mechanism 22 (motor [0016]) and a rotation drive mechanism 35 (rotation motor [0017]) [0017] and equivalents thereof.
“supply mechanism” in claim 1-8 interpreted as the process liquid supply member (structure 40 in Fig 2) [0026] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “catalyst processing member” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function because claim 1 recites that the catalyst processing member has a processing surface and includes a base member on which a groove in the recited shapes is formed and a catalyst is held on the processing surface.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2017/0047237 of Kobata et al., hereinafter Kobata.
Regarding claim 1, Kobata teaches a substrate processing apparatus (abstract) comprising: a stage (20 Fig 2) for holding a substrate with a surface to be processed upward (Fig 2, wafer W held with surface to be processed upward); a catalyst processing member (32 with catalyst 31 Fig 39A-D)  for processing the surface be processed of the substrate using a catalyst; a pressing mechanism (an air cylinder (Fig. 59, 50-12), an electropneumatic regulator (Fig. 60, 50-18a), a precision regulator (50-18b), and a PID controller (50-15) Fig 60 [00243-0244]) for pressing the catalyst processing member against the surface to be processed of the substrate [0243-0244]; a relative motion mechanism (rotational drive motors for the stage 220 and the catalyst processing member 50-10 [0243]) causing the catalyst processing member and the substrate to make a relative movement [0038]; and a supply mechanism (40 Fig 2) for supplying a process liquid to the surface to be processed of the substrate [0220], wherein the catalyst processing member has a processing surface opposed to the surface to be processed of the substrate (32 Fig 29-30, 32, 39A-D), and includes a base material (32 Fig 29-30, 32, 39A-D) on which a groove in a grid shape, a radial shape, a concentric shape, or a shape composed thereof is formed on the processing surface [0232] and the catalyst held on the processing surface [0234], the processing surface of the base material includes a plurality of regions sectioned by the groove [0232-0234], and the catalyst processing member holds different types of catalysts in the plurality of regions [0314] (note this is inclusive of an interpretation in which the catalyst is a mixture of two catalysts such as an alloy and the alloy is coated in the plurality of regions, i.e. each region of the plurality of regions has both catalysts). The teachings of Kobata as applied here have cited portions which have been disclosed as different embodiments. Kobata teaches the embodiments may be arbitrarily combined [0334]. If applicant can demonstrate that Kobata has not sufficiently disclosed these different embodiment features together, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine these features of Kobata because Kobata teaches that they are functional alternatives for various components of the apparatus such as the pressing mechanism and alternatives for the shape or surface structure of the elastic member 32 and the catalyst 31. Therefore they represent an “obvious to try” combination and a person of ordinary skill in the art would have had a reasonable expectation of success when combining in the claimed manner.
Regarding claim 2, Kobata teaches a trapezoidal groove [0081]  (note this is also a tapered groove) and demonstrates a groove with an orthogonal portion (Fig 32, groove between portions of 32).
Regarding claim 3, Kobata teaches the catalyst held on the processing surface is a foil, film, or plate-form catalyst with a micrometer order thickness [0224].
Claim Rejections - 35 USC § 103
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobata.
Regarding claim 4, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a radial groove formed thereon [0082]. Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a circumferential direction in a plurality of regions sectioned by the radial groove. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include that the two different kinds of catalyst in the radial groove segmented processing surface include an alternating arrangement in the circumferential (rotating) direction because this represents an obvious to try arrangement of choosing from a finite number of ways to distribute two catalysts on the segmented surface and because alternating in the circumferential direction allows for increased uniformity of the application of the catalyst when both surfaces are rotating. 
Regarding claim 5, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a concentric groove formed thereon [0082]. Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a radial direction in a plurality of regions sectioned by the concentric grooves. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include that the two different kinds of catalyst in the concentric grooves segmented processing surface include an alternating arrangement in the radial direction because this represents an obvious to try arrangement of choosing from a finite number of ways to distribute two catalysts on the segmented surface and because alternating in the radial direction allows for increased uniformity of the application of the catalyst when both surfaces are rotating and the catalyst is being linearly moved also. 
Regarding claim 6, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a grid shaped groove formed thereon (option (iii) [0082]). Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a longitudinal and lateral direction in a plurality of regions sectioned by the grooves. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include that the two different kinds of catalyst in the segmented processing surface include an alternating arrangement in the radial direction because this represents an obvious to try arrangement of choosing from a finite number of ways to distribute two catalysts on the segmented surface and because alternating allows for increased uniformity of the distribution of the catalyst and therefore the application of the catalyst when both surfaces are rotating and the catalyst is being linearly moved also. 
Regarding claim 7, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a radial groove formed thereon [0082] and grid shaped grooves (option (iii) [0082], note the inclusion of combinations of the patterns). Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a circumferential direction in a plurality of regions sectioned by the radial groove. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include that the two different kinds of catalyst in the radial groove segmented processing surface include an alternating arrangement in the circumferential (rotating) direction because this represents an obvious to try arrangement of choosing from a finite number of ways to distribute two catalysts on the segmented surface and because alternating in the circumferential direction allows for increased uniformity of the application of the catalyst when both surfaces are rotating. 
Regarding claim 8, Kobata teaches the area of each catalyst (via dimensions of the holding units) is controlled to improve in-plane evenness of the substrate [0324] based on the surface area and the removal rates (taught as reference to longer processing times which is a function of the material area and removal rate) [0324]. Kobata is teaching for this portion the dimensions of different catalyst holding units. However in combination with the teaching of an embodiment of a catalyst holding unit having 2 or more independent catalysts, it would have been obvious to modify the relative areas of the catalysts on the holding unit to reflect the desired removal rates and the target material areas of the processing surface of the substrate because Kobata has taught adjustments to the areas can be made to improve in-plane uniformity.
Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobata in view of US Patent 6,168,508 of Nagahara et al., hereinafter Nagahara.
Regarding claim 4, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a radial groove formed thereon [0082]. Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a circumferential direction in a plurality of regions sectioned by the radial groove. The analysis as applied to the obviousness rejection over Kobata alone remains as applied above. This rejection is applied as an additional or alternative rejection in the event applicant can persuasively argue that based only on the teachings of Kobata, the alternating arrangement would not have been obvious. Addressing the same problem of a processing apparatus for processing a substrate surface by liquid and pad contact with a substrate (abstract), Nagahara teaches that a polishing pad (analogous to the catalyst holder of Kobata) employs a circumferentially alternating arrangement for areas formed from two different materials in a pad with radial segments (col 10, ln 50 to col 11, ln 7) (Fig 4A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include the alternating arrangement because Nagahara demonstrates that this is an art recognized alternative way to divide the processing surface into two different materials (col 10, ln 50 to col 11, ln 7).
Regarding claim 5, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a concentric groove formed thereon [0082]. Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a radial direction in a plurality of regions sectioned by the concentric grooves. This rejection is applied as an additional or alternative rejection in the event applicant can persuasively argue that based only on the teachings of Kobata, the alternating arrangement would not have been obvious. Addressing the same problem of a processing apparatus for processing a substrate surface by liquid and pad contact with a substrate (abstract), Nagahara teaches that a polishing pad (analogous to the catalyst holder of Kobata) employs a radially alternating arrangement for areas formed from two different materials in a pad with concentric segments (col 9, ln 50-57) (Fig 2B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include the alternating arrangement because Nagahara demonstrates that this is an art recognized alternative way to divide the processing surface into two different materials (col 9, ln 50-57).

Regarding claim 7, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a radial groove formed thereon [0082] and grid shaped grooves (option (iii) [0082], note the inclusion of combinations of the patterns). Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a circumferential direction in a plurality of regions sectioned by the radial groove. The analysis as applied to the obviousness rejection over Kobata alone remains as applied above. This rejection is applied as an additional or alternative rejection in the event applicant can persuasively argue that based only on the teachings of Kobata, the alternating arrangement would not have been obvious. Addressing the same problem of a processing apparatus for processing a substrate surface by liquid and pad contact with a substrate (abstract), Nagahara teaches that a polishing pad (analogous to the catalyst holder of Kobata) employs a circumferentially alternating arrangement for areas formed from two different materials in a pad with radial segments (col 10, ln 50 to col 11, ln 7) (Fig 4A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include the alternating arrangement because Nagahara demonstrates that this is an art recognized alternative way to divide the processing surface into two different materials (col 10, ln 50 to col 11, ln 7). Note that the presence of the grid grooves within the radial region do not change the alternating of the material of each radial groove divided region.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobata in view of US Patent 6,332,832 of Suzuki, hereinafter Suzuki.
Regarding claim 6, Kobata teaches the different types of the catalysts include a first catalyst and a second catalyst [0314], the processing surface of the base material has a grid shaped groove formed thereon (option (iii) [0082]). Kobata fails to explicitly teach the catalyst processing member holds the first catalyst and the second catalyst alternately in a longitudinal and lateral direction in a plurality of regions sectioned by the grooves. This rejection is applied as an additional or alternative rejection in the event applicant can persuasively argue that based only on the teachings of Kobata, the alternating arrangement would not have been obvious. Addressing the same problem of a processing apparatus for processing a substrate surface by liquid and pad contact with a substrate (abstract), Suzuki teaches that a polishing pad (analogous to the catalyst holder of Kobata) employs a laterally and longitudinally alternating arrangement for areas formed from two different materials (col 4, ln 58 to col 5, ln 5) in a pad with linear and longitudinally divided segments  (Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobata to include the alternating arrangement because Suzuki demonstrates that this is an art recognized alternative way to divide the processing surface into two different materials (col 4, ln 58 to col 5, ln 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0120416 teaches a pad with different ways of dividing the segments (Fig 3G-3L). US 2010/0105303 demonstrates grid grooves with radial grooves (Fig 4). US 2016/0101500 teaches alternating rings on a pad [0073]. US 2009/0095712 teaches catalyst referred etching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716